Citation Nr: 0028738	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-14 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim of 
entitlement to nonservice-connected pension.  The veteran, 
who had active service from May 1960 to April 1961, appealed 
that decision to the BVA and the case was referred to the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran had active service from May 1960 to April 
1961.  

2.  The veteran did not serve on active service during a 
period of war.


CONCLUSION OF LAW

The requirements for nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 101(12), 1501, 1521, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.2 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic eligibility requirements for nonservice-connected 
pension are that a veteran had to have served in the active 
military, naval or air service for a period of 90 days or 
more during a period of war; or, during a period of war, to 
have been discharged or released from such service because of 
a service-connected disability; or, to have served for a 
period of 90 days or more and such period either began or 
ended during a period of war; or, to have served for an 
aggregate of 90 days or more in two or more separate periods 
of service during the same or different war periods.  See 38 
U.S.C.A. § 1521(j) (West 1991); 38 C.F.R. § 3.3(a) (2000).

A veteran of any war means any veteran who served in the 
active military, naval or air service during a period of war 
as defined in, and for the periods set forth in, 38 C.F.R. § 
3.2.  Under 38 C.F.R. § 3.2(e) the Korean conflict is defined 
as the period beginning on June 27, 1950, through January 31, 
1955, inclusive.  Under 38 C.F.R. § 3.2(f), the Vietnam Era 
is defined as the period beginning on February 28, 1961, and 
ending on May 7, 1975, inclusive, in the case of a veteran 
who served in the Republic of Vietnam, or as the period 
beginning on August 5, 1964, and ending on May 7, 1975, 
inclusive, in all other cases.  

The record clearly shows that the veteran's active service 
was after the Korean conflict and prior to the Vietnam Era.  
The veteran's DD Form 214 shows that the he entered active 
service in May 1960, after the Korean conflict ended.  His DD 
Form 214 also shows he was separated from active service in 
April 1961 and did not serve in the Republic of Vietnam since 
he had no foreign or sea service.  Thus the veteran did not 
have service during the Vietnam Era, as defined above.  The 
record also reflects that the veteran had two other void 
enlistments between August 1959 and September 1959, and from 
January 1960 to March 1960.  However, these periods of 
service were also after the Korean conflict and prior to the 
Vietnam Era.

Accordingly, the Board finds that the veteran did not serve 
in the active military, naval, or air service during a period 
of war, and is not eligible to receive pension benefits under 
the provisions of 38 U.S.C.A. § 1521.  Since the veteran does 
not meet the basic eligibility requirements for a nonservice-
connected pension, his claim must be denied by operation of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board has no discretion and must apply the law and 
regulations as stated.  See 38 U.S.C.A. § 7104(c).  
Accordingly, his claim for a nonservice-connected pension is 
denied.



ORDER

Eligibility requirements for nonservice-connected pension 
benefits have not been met, and the appeal is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

